Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Jerry Michael Satterwhite, Appellant                   Appeal from the 71st District Court of
                                                        Harrison County, Texas (Tr. Ct. No. 15-
 No. 06-18-00170-CR         v.                          0275X). Memorandum Opinion delivered
                                                        by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jerry Michael Satterwhite, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED APRIL 12, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk